PER CURIAM.
This is a suit to enforce a judgment for $5000 against the appellant here and in favor of respondents, the judgment rendered against the St. Louis Transit Company by the St. Louis Circuit Court on the 18th of January, 1906, in an action to recover damages for the death of an infant daughter of respondents, plaintiffs here and in the former case, the death occurring, as was alleged, through the negligent acts of the employees of the Transit Company while operating one of its cars on the 18th of October, 1904. The St. Louis Transit Company appealing from that judgment to the Supreme Court, the judgment was affirmed July 12, 1909. [See Spencer et al. v. St. Louis Transit Co., 222 Mo. 310, 121 S. W. 108.] The judgment not being paid, this suit was brought to enforce it against the United Railways Company.
At the trial of the present case it was stipulated by counsel that the testimony introduced in the case of Barrie v. United Railways Co., 138 Mo. App. 556, 119 *431S. W. 1020, should be considered as offered and introduced in this case. Other evidence along like lines was also introduced by the parties. Counsel for appellant as well as for respondents claimed and admitted in open court before us that the facts in this case on which liability of the appellant was claimed and the principle involved were identical with those in the Barrie case.' It was also contended by counsel for appellant that the determination by the Supreme Court of the case of Johnson v. United Railways Company, then pending on appeal by the United Railways Company in the Supreme Court, would be decisive of this case. Acceding to that contention, this present case has been continued from term to term, until now.
The Supreme Court by its decision in the Johnson case, 152 S. W. 362 (not yet officially reported but in which a motion for rehearing was overruled December 31, 1912) has approved the decision of this court in the Barrie case, referring to the report of that case both for the facts and the-conclusions of law. It is unnecessary therefore for us, in the present case, to do more than refer to the Barrie case for a statement of the facts on which a right of recovery here is based, and to the conclusions of law there announced. On- the authority of Barrie v. United Railways Company, supra, the judgment of the circuit court in the case at bar is affirmed.
All concur.